DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). For the instant case, the specification of present Invention teaches that for inequality (1) to be satisfied, the parameter of Δn representing a difference between a refractive index in a traveling direction of light and a refractive index in a direction that is perpendicular to the traveling direction of light is needed (e.g. see Par.[0112]). However, the specification does not clearly define the element(s) from which refractive index is to be needed for evaluation of Δn. Is the refractive index here that of the overall adhesive structure (i.e. sum of refractive index of first adhesive, second adhesive and base layer in between))? 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the instant case, the specification of present Invention teaches that for inequality (1) to be satisfied, the parameter of Δn representing a difference between a refractive index in a traveling direction of light and a refractive index in a direction that is perpendicular to the traveling direction of light is needed (e.g. see Par.[0112], claim 9). However, the specification does not clearly define the element(s) from which refractive index is to be needed for evaluation of Δn. Is the refractive index here that of the overall adhesive structure (i.e. sum of refractive index of first adhesive, second adhesive and base layer in between))? As such, this claim id deemed indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 4, 6, 11, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0307084 A1 hereinafter referred to as “Lee”).
With respect to claim 1, Lee discloses, in Figs.1-11, a display panel comprising: a panel cover (510); an adhesive layer (320 and 420) provided below the panel cover (510); and a plurality of display modules (PX) detachably attached to the panel cover (510) by the adhesive layer (420, 320), wherein the adhesive layer comprises: a first adhesive layer (320) provided on the plurality of display modules (PX), and a second adhesive layer (420) provided on the first adhesive layer (320), wherein a peel strength/(adhesiveness force) of the second adhesive layer (420) is greater than a peel strength/(adhesiveness force) of the first adhesive layer (320) (see Par.[0049] wherein chassis member cover 510 is disclosed; see Par.[0052]-[0055] wherein light emitting pixels for display area is disclosed; see Par.[0064] wherein adhesive force of film 320 of 100 gf/cm (i.e. 3.13N/10mm=0.313N/mm to 0.98N/10mm=0.098N/mm) and see Par.[0073] wherein adhesive force of adhesive 420 is greater than1500 gf/cm (i.e. > 14.70N/10mm=1.47N/mm)).
With respect to claim 4, Lee discloses, in Figs.1-11, the display panel, further comprising a base layer (330) provided between the first adhesive layer and the second adhesive layer.
With respect to claim 6, Lee discloses, in Figs.1-11, the display panel, further comprising an optical film (410) provided on the panel cover (510) (see Par.[0049]).
With respect to claim 11, Lee discloses, in Figs.1-11, a display apparatus comprising: a frame (310 and PA) (see Par.[0049] wherein conductive pad connected to peripheral non-display area PA surronding of display area DA is disclosed); and a display panel (DA) installed in the frame (310 and PA), and comprising: a panel cover (510), a plurality of display modules (PX) detachably attached to the panel cover (501), and an adhesive layer, wherein the adhesive layer comprises: a first adhesive layer (320) provided on the plurality of display modules (PX), and a second adhesive layer (420) provided on the first 
With respect to claim 14, Lee discloses, in Figs.1-11, the display apparatus, further comprising an optical film (410) provided on the panel cover (510) (see Par.[0049]).
With respect to claim 15, Lee discloses, in Figs.1-11, the display apparatus further comprising: a rear cover (330, 340, 350) covering a rear side of the frame (310, PA); and a device board (200) provided between the frame (310) and the rear cover (330, 340, 350); and a panel board provided between the device board (200) and the panel cover (510) and electrically connected to the device board (200) and the plurality of display modules (DA) (see par.[0049] wherein backlight unit 200 and rear circuit film 330 are disclosed).
With respect to claim 16, Lee discloses, in Figs.1-11, the display apparatus wherein the frame comprises: a frame body (PA) covering a rear side of the display panel (DA; and an edge cover covering edges of the display panel (DA).
With respect to claim 17, Lee discloses, in Figs.1-11, a display module comprising: a substrate (120) (see par.[0049]-[0052] wherein substrate 120 is disclosed); a plurality of inorganic light emitting devices (ILEDs)/(PX) mounted on an installation surface of the substrate (120); a first adhesive layer (320) provided on each of the plurality of ILEDs; and a second adhesive layer (420) provided on the first adhesive layer (320), wherein a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer (see Par.[0052]-[0055] wherein light emitting pixels for display area is disclosed; see Par.[0064] wherein adhesive force of film 320 of 100 gf/cm (i.e. 3.13N/10mm=0.313N/mm to 0.98N/10mm=0.098N/mm) and see Par.[0073] wherein adhesive force of adhesive 420 is greater than1500 gf/cm (i.e. > 14.70N/10mm=1.47N/mm)).
With respect to claim 20, Lee discloses, in Figs.1-11, the display module, further comprising a base layer (410) provided between the first adhesive layer (320) and the second adhesive layer (420).
s 1-5, 10-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. (US 2018/0157125 A1 hereinafter referred to as “Yasui”).
With respect to claim 1, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, a display panel (see Par.[0047] wherein disclosed device is double-sided pressure-sensitive-adhesive-layer-attached polarizing film and the image display device) comprising: a panel cover (C) (see Par.[0057] wherein member C may be a member used at the viewer-side of the image display device, such as a touch panel or any other inputting device, or a cover glass, a plastic cover or any other transparent substrate); an adhesive layer (A, 1, B) provided below the panel cover (C); and a plurality of display modules/(organic EL devices) (OLEDs) detachably attached to the panel cover (C) by the adhesive layer (A, 1, B), wherein the adhesive layer (A, 1, B) comprises: a first adhesive layer (B) provided on the plurality of display modules (OLEDs), and a second adhesive layer (A) provided on the first adhesive layer (B), wherein a peel strength (i.e. peel strength of 1N/50mm=0.02N/mm) of the second adhesive layer (A) is greater than a peel strength (i.e. peel strength of 5N/50mm=0.1N/mm) of the first adhesive layer (B)  (see Par.[0058], [0062], [0072] wherein display section D including organic EL electroluminescence display device D or 5 which includes organic EL elements or OLEDs is attached to cover through adhesives is disclosed; see Par.[0048] and [0094]-[0096] wherein the pressure-sensitive adhesive layers A and B are equipped, respectively, with a separator SA and a separator SB with the peel strength of the pressure-sensitive adhesive layer A is preferably 0.1N/50 mm or more preferably from 0.1 to 5 N/50 mm, even more preferably from 0.1 to 2 N/50 mm; whereas peel strength of the pressure-sensitive adhesive layer B is preferably from 0.01 to 1 N/50 mm, more preferably from 0.03 to 0.2 N/50 mm, even more preferably from 0.05 to 0.2 N/50 mm; see Par.[0118] wherein When the first pressure-sensitive adhesive layer (a) in the pressure-sensitive adhesive layer A, and the pressure-sensitive adhesive layer B are made of an acrylic pressure-sensitive adhesive, at least one of these layers preferably contains, as a monomer unit, at least one (e.g. second adhesive one A) of (meth)acrylic acid and a nitrogen-containing monomer in view of improving cohesive strength and adhesive strength).
With respect to claim 2, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display panel, wherein the first adhesive layer (B) is formed of one of silicon, acryl, polyvinyl alcohol, urethane, rubber, or any combination thereof (see Par.[0097] wherein material for forming each of the pressure-sensitive adhesive 
With respect to claim 3, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display panel, wherein the second adhesive layer (A) is formed of one of silicon, acryl, polyvinyl alcohol, urethane, rubber, or any combination thereof (see Par.[0097] wherein material for forming each of the pressure-sensitive adhesive layers A and B includes rubber-based polymer, (meth)acryl-based polymer, silicone-based polymer, urethane-based polymer, vinyl alkyl ether-based polymer, polyvinyl alcohol-based polymer, polyvinyl pyrrolidone-based polymer, polyacrylamide-based polymer, and cellulose-based polymer).
With respect to claim 4, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display panel, further comprising a base layer (1) provided between the first adhesive layer (B) and the second adhesive layer (A) (see Par.[0068]-[0073],  wherein polarizing film 1 between adhesives A and B is disclosed).
With respect to claim 5, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display panel, wherein the base layer (1) is formed of one of acryl, polyimide, or ultra-thin glass (see Par.[0067]-[0074] wherein a transparent protective film polarizing film 1 includes transparent protective film of material including polyester-based polymers such as polyethylene terephthalate and polyethylene naphthalate, cellulose-based polymers such as diacetyl cellulose and triacetyl cellulose, acryl-based polymers such as polymethyl methacrylate, styrene-based polymers such as polystyrene and acrylonitrile-styrene copolymers (AS resins), polycarbonate-based polymer, and polymers that may be used to form the transparent protective film also include polyolefin-based polymers such as polyethylene, polypropylene, cyclo-based or norbornene-structure-containing polyolefin, and ethylene-propylene copolymers, vinyl chloride-based polymers, amide-based polymers such as nylon and aromatic polyamide, imide-based 32, polymers, sulfone-based polymers, polyether sulfone-based polymers, polyether ether ketone-based polymers, polyphenylene sulfide-based polymers, vinyl alcohol-based polymers, vinylidene chloride-based polymers, vinyl butyral-based polymers, arylate-based polymers, polyoxymethylene-based polymers, epoxy-based polymers, or any blends of the above polymers).
With respect to claim 10, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display panel, wherein a thickness of the first adhesive layer (B) and the second adhesive layer (A) is in a range of 20 µm to 200 µm (see Par.[0018]-[0019] wherein thickness of adhesive A and B is 25µm).
With respect to claim 11, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, a display apparatus comprising: a frame (4, 6); and a display panel (5) installed in the frame (4, 6), and comprising: a panel cover (C) (see Par.[0057] wherein member C may be a member used at the viewer-side of the image display device, such as a touch panel or any other inputting device, or a cover glass, a plastic cover or any other transparent substrate), a plurality of display modules/(organic EL devices) (OLEDs) detachably attached to the panel cover (C), and an adhesive layer (1, A-B), wherein the adhesive layer comprises: a first adhesive layer (B) provided on the plurality of display modules (OLEDs), and a second adhesive layer (A) provided on the first adhesive layer (B), wherein a peel strength (i.e. peel strength of 1N/50mm=0.02N/mm) of the second adhesive layer (A) is greater than a peel strength (i.e. peel strength of 5N/50mm=0.1N/mm) of the first adhesive layer (B)  (see Par.[0058], [0062], [0072] wherein display section D including organic EL electroluminescence display device D or 5 which includes organic EL elements or OLEDs is attached to cover through adhesives is disclosed; see Par.[0048] and [0094]-[0096] wherein the pressure-sensitive adhesive layers A and B are equipped, respectively, with a separator SA and a separator SB with the peel strength of the pressure-sensitive adhesive layer A is preferably 0.1N/50 mm or more preferably from 0.1 to 5 N/50 mm, even more preferably from 0.1 to 2 N/50 mm; whereas peel strength of the pressure-sensitive adhesive layer B is preferably from 0.01 to 1 N/50 mm, more preferably from 0.03 to 0.2 N/50 mm, even more preferably from 0.05 to 0.2 N/50 mm; see Par.[0118] wherein When the first pressure-sensitive adhesive layer (a) in the pressure-sensitive adhesive layer A, and the pressure-sensitive adhesive layer B are made of an acrylic pressure-sensitive adhesive, at least one of these layers preferably contains, as a monomer unit, at least one (e.g. second adhesive one A) of (meth)acrylic acid and a nitrogen-containing monomer in view of improving cohesive strength and adhesive strength).
With respect to claim 12, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display apparatus, wherein the first adhesive layer (B) is formed of one of silicon, acryl, polyvinyl alcohol, urethane, rubber, or any combination thereof, and the second adhesive layer (A) is formed of one of silicon, acryl, polyvinyl 
With respect to claim 17, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, a display module comprising: a substrate (4) (see Par.[0049] wherein display 5 provided over substrate 4 is disclosed); a plurality of inorganic light emitting devices (ILEDs) /(organic EL devices) (OLEDs) mounted on an installation surface of the substrate (1’); a first adhesive layer (B) provided on each of the plurality of ILEDs; and a second adhesive layer (A) provided on the first adhesive layer (B), wherein a peel strength of the second adhesive layer (A) is greater than a peel strength of the first adhesive layer (A) (see Par.[0058], [0062], [0072] wherein display section D including organic EL electroluminescence display device D or 5 which includes organic EL elements or OLEDs is attached to cover through adhesives is disclosed; see Par.[0048] and [0094]-[0096] wherein the pressure-sensitive adhesive layers A and B are equipped, respectively, with a separator SA and a separator SB with the peel strength of the pressure-sensitive adhesive layer A is preferably 0.1N/50 mm or more preferably from 0.1 to 5 N/50 mm, even more preferably from 0.1 to 2 N/50 mm; whereas peel strength of the pressure-sensitive adhesive layer B is preferably from 0.01 to 1 N/50 mm, more preferably from 0.03 to 0.2 N/50 mm, even more preferably from 0.05 to 0.2 N/50 mm; see Par.[0118] wherein When the first pressure-sensitive adhesive layer (a) in the pressure-sensitive adhesive layer A, and the pressure-sensitive adhesive layer B are made of an acrylic pressure-sensitive adhesive, at least one of these layers preferably contains, as a monomer unit, at least one (e.g. second adhesive one A) of (meth)acrylic acid and a nitrogen-containing monomer in view of improving cohesive strength and adhesive strength).
With respect to claim 18, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display module, wherein the first adhesive layer is formed of one of silicon, acryl, poly vinyl alcohol, urethane, rubber, or any combination thereof (see Par.[0097] wherein material for forming each of the pressure-sensitive adhesive layers A and B includes rubber-based polymer, (meth)acryl-based polymer, silicone-based 
With respect to claim 19, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display module, wherein the second adhesive layer (A) is formed of one of silicon, acryl, polyvinyl alcohol, urethane, rubber, or any combination thereof (see Par.[0097] wherein material for forming each of the pressure-sensitive adhesive layers A and B includes rubber-based polymer, (meth)acryl-based polymer, silicone-based polymer, urethane-based polymer, vinyl alkyl ether-based polymer, polyvinyl alcohol-based polymer, polyvinyl pyrrolidone-based polymer, polyacrylamide-based polymer, and cellulose-based polymer).
With respect to claim 20, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display module, further comprising a base layer (40) provided between the first adhesive layer (B) and the second adhesive layer (A).
8.	Claims 1, 4-6, 8, 11, 14, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (US 10,802,638 B1 hereinafter referred to as “Yeh”).
With respect to claim 1, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), a display panel comprising: a panel cover (70) (see col.4, lines 63-67, wherein touch module 70 is disclosed); an adhesive layer (80, 110, 40, 50) provided below the panel cover (70); and a plurality of display modules/(light display elements/components of display module) (101) detachably attached to the panel cover (70) by the adhesive layer (80, 110, 40, 50) (see col.5, lines 1-55, wherein display surface 101 includes electronic components (e.g. pixels circuit elements) that support operations of the display module 10), wherein the adhesive layer (80, 110, 40, 50) comprises: a first adhesive layer (50) provided on the plurality of display modules (101), and a second adhesive layer (80) provided on the first adhesive layer (50), wherein a peel strength of the second adhesive layer (80) is greater than a peel strength of the first adhesive layer (50) (see col.8 lines 45-67 and col.13 lines 1-5, wherein the adhesive strength of second optical adhesive ranges from 15N/25mm to 40N/25mm (i.e. 0.6 to 1.6N/mm) and the adhesive strength of first optical adhesive 50 is smaller than or equal to 5N/25mm (i.e. ≤ 0.2N/mm)).
With respect to claim 4, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, further comprising a base layer (40) provided between the first adhesive 
With respect to claim 5, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, wherein the base layer (40) is formed of one of acryl, polyimide, or ultra-thin glass (see col.5 lines 63-67, col.6 lines 1-25, wherein light-transmitting substrate 40 can be a glass, an optical plastic (e.g. polymethyl methacrylate (PMMA)), or any combination of the glass and the optical plastic).
With respect to claim 6, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, further comprising an optical film (110) provided on the panel cover (40) (see col.11 lines 51-67).
With respect to claim 8, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, wherein a reflectivity of light transmitted through the adhesive layer (40, 50, 80, 110) is smaller than 0.5 % (see col.6 lines 45-55, wherein percentage difference between the refractive index of the touch module and the refractive index of the light-transmitting substrate 40 of the adhesive structure ranges from 0.1% to 5%).
With respect to claim 11, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), a display apparatus comprising: a frame (20) (see col.6 lines 55-65 wherein frame body 20 surrounding display surface 101 of display module 10 is disclosed); and a display panel (10) installed in the frame, and comprising: a panel cover (70), a plurality of display modules/(light display elements/components of display module) (101) detachably attached to the panel cover (70), and an adhesive layer, wherein the adhesive layer comprises: a first adhesive layer (50) provided on the plurality of display modules (101), and a second adhesive layer (80) provided on the first adhesive layer (50), wherein a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer (see col.5, lines 1-55, wherein display surface 101 includes electronic components (e.g. pixels circuit elements) that support operations of the display module 10; see col.8 lines 45-67 and col.13 lines 1-5, wherein the adhesive strength of second optical adhesive ranges from 15N/25mm to 40N/25mm (i.e. 
With respect to claim 14, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display apparatus, further comprising an optical film provided on the panel cover.
With respect to claim 16, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display apparatus wherein the frame comprises: a frame body (20) covering a rear side of the display panel (10) and an edge cover covering edges of the display panel (10) (see col.6 lines 55-65 wherein frame body 20 surrounding display surface 101 of display module 10 is disclosed).
With respect to claim 17, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), a display module comprising: a substrate (10); a plurality of inorganic light emitting devices (ILEDs)/ /(light display elements/components of display module) (101) mounted on an installation surface of the substrate (10); a first adhesive layer (50) provided on each of the plurality of ILEDs; and a second adhesive layer (80) provided on the first adhesive layer (50), wherein a peel strength of the second adhesive layer (80) is greater than a peel strength of the first adhesive layer (50) (see col.5, lines 1-55, wherein display surface 101 includes electronic components (e.g. pixels circuit elements) that support operations of the display module 10; see col.8 lines 45-67 and col.13 lines 1-5, wherein the adhesive strength of second optical adhesive ranges from 15N/25mm to 40N/25mm (i.e. 0.6 to 1.6N/mm) and the adhesive strength of first optical adhesive 50 is smaller than or equal to 5N/25mm (i.e. ≤ 0.2N/mm)).
With respect to claim 20, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display module, further comprising a base layer (40) provided between the first adhesive layer (50) and the second adhesive layer (80).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Isojima et al. (PCT/JP2019/051630 (with same disclosure as US 2022/0075227 A1) hereinafter referred to as “Isojima”). 
With respect to claim 7, Yeh discloses all the limitations of claim 6. However, Yeh does not explicitly disclose all the limitations of claim 7.
Isojima discloses, in Figs.1-5, the display panel, wherein a relationship of a thickness of the first adhesive layer and the second adhesive layer and a retardation satisfy a following inequality: 
a (mm) * Δn ≤ b=10 nm,
where a is the thickness of the first adhesive layer and the second adhesive layer, b is the retardation, and Δn represents a difference between a refractive index in a traveling direction of light and a refractive index in a direction that is perpendicular to the traveling direction of light (see Par.[0123] wherein the retardation is of 10 nm or less; and see Par.[0278] wherein retardation inequality according to equation (4) is: in-plane retardation(Re)=(nx-ny)×t wherein nx is a refractive index in the lagging axis direction which is the direction in which the refractive index is the largest in the plane of the light-transmitting base material, ny is a refractive index in the leading axis direction which is the direction perpendicular to the lagging axis direction in the above-mentioned plane, and t (nm) is the thickness of the light-transmitting base material (e.g. adhesive material); see Par.[0269] wherein light-transmitting base material 101 is adhesive base material).
Yeh and Isojima are analogous art because they are all directed to image display device functional material, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Yeh to include Isojima because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thickness and refractive index of adhesives in display device in Yeh by including thicknesses and refractive indexes which comply with specific equation as taught by Isojima in order to utilize functional layer which have a smaller film thickness leads to increasing the concentration of the ultraviolet absorber in the functional layer so as results in decreasing the reaction rate of a polymerizable compound to be polymerized with ultraviolet light to form the functional layer thereby allowing the .
11.	Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh.
With respect to claim 9, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, wherein the peel strength between each of the plurality of display modules and the first adhesive layer is in a range of 10 g/inch to 100 g/inch (i.e. 0.098N/0.039mm=2.51N/mm to 0.98N/0.039mm=25.12N/mm), and the peel strength between the panel cover and the second adhesive layer is in a range of 500 g/inch to 2,000 g/inch (4.90N/0.039mm=125N/mm to 19.61N/0.039mm=502N/mm) (see col.8 lines 45-67 and col.13 lines 1-5, wherein the adhesive strength of second optical adhesive ranges from 15N/25mm to 40N/25mm (i.e. 0.6 to 1.6N/mm) and the adhesive strength of first optical adhesive 50 is smaller than or equal to 5N/25mm (i.e. ≤ 0.2N/mm)).
Even though Yeh does not disclose adhesive force range the first adhesive layer is in a range of 10 g/inch to 100 g/inch (i.e. 0.098N/0.039mm=2.51N/mm to 0.98N/0.039mm=25.12N/mm), and the peel strength between the panel cover and the second adhesive layer is in a range of 500 g/inch to 2,000 g/inch (4.90N/0.039mm=125N/mm to 19.61N/0.039mm=502N/mm), the said range is predictable by simple engineering optimization motivated by a design choice such as optical transmission optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 13, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, wherein the peel strength between each of the plurality of display modules and the first adhesive layer is in a range of 10 g/inch to 100 g/inch (i.e. 0.098N/0.039mm=2.51N/mm to 0.98N/0.039mm=25.12N/mm), and the peel strength between the panel cover and the second adhesive layer is in a range of 500 g/inch to 2,000 g/inch (4.90N/0.039mm=125N/mm to 19.61N/0.039mm=502N/mm) (see col.8 lines 45-67 and col.13 lines 1-5, 
Even though Yeh does not disclose adhesive force range the first adhesive layer is in a range of 10 g/inch to 100 g/inch (i.e. 0.098N/0.039mm=2.51N/mm to 0.98N/0.039mm=25.12N/mm), and the peel strength between the panel cover and the second adhesive layer is in a range of 500 g/inch to 2,000 g/inch (4.90N/0.039mm=125N/mm to 19.61N/0.039mm=502N/mm), the said range is predictable by simple engineering optimization motivated by a design choice such as optical transmission optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
Citation of Pertinent Prior Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited prior art of record on PTO-892, either alone or in combination, teaches all the claimed limitations of claims 1, 11 and 17.
Examiner’s Telephone/Fax Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818